Campbell, J:
The relator brings up for review certain proceedings to vacate a highway, whereby she is deprived of access to her lands. Various' defects of description, and other irregularities, are pointed out, but it is no.t necessary to consider them, as a more serious objection appears, that defeats the jurisdiction of the commissioners.
It is averred in the petition for certiorari that there was no notice given, actual or constructive, so far as petitioner was informed on the subject. The attention of the respondents being called to this subject, and there being nothing in the return indicating that any notice was given to petitioner, or to any one, it must be assumed that there was none. If so, the proceedings were wholly void, as the statute is clear that notice must be given to owners and occupants in the manner pointed out, and petitioner being a resident owner and occupant was entitled to personal notice. — C. L., § 1253.
It is somewhat unusual to take such important steps without being careful to afford every one interested an opportunity to be heard, both on the propriety of the measure proposed, and the effect it will have on private property. The statutory regulation is one which is necessary to preserve land-owners and residents from very serious losses and inconvenience. The failure to comply with this rule is not a formal defect, but a substantial wrong, and cannot be disregarded. It goes directly to the validity of the procedure. *303—See People v. Highway Commissioners of Nankin, 14 Mich., 528; Van Auken v. Highway Commissioners, etc., 27 Mich., 414; Brush v. Detroit, supra p. 43.
The proceedings must be quashed.
The other Justices concurred.